DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Applicant’s election without traverse of Group-I (claims 1-14) in the reply filed on 08/20/2021 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 6, 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over UEMURA, TETSUYA (FOR: JP 10-79518 A), herein after TETSUYA, in view of LEE et al. (US 2014/0131626 A1, herein after LEE.
Regarding claim 1, TETSUYA teaches a semiconductor device comprising: a board (1); an insulation layer (3) disposed on the board; a gate insulating layer (5) disposed on the insulation layer; a first semiconductor layer (2) disposed on the 
TETSUYA does not explicitly teach voltage threshold control layer as like graphene or ferroelectric.
However, TETSUYA teaches a graphene layer is used for threshold voltage control layer.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TETSUYA’s semiconductor device with other teaching from LEE so that the device can control sufficient gate voltage of a field effect transistor for flowing ion to control the channel.
Regarding claim 6, TETSUYA teaches the semiconductor device of claim 1, wherein the threshold voltage control layer includes graphene subjected to plasma treatment (as in FIG. 5 and 9-18 and their description).
A graphene is used for threshold voltage control layer in known for sufficient gate controllability of a field effect transistor as evidenced by LEE.
Regarding claim 7, TETSUYA teaches the semiconductor device of claim 6, further comprising: a gate electrode disposed between the board and the insulation layer (Part of gate electrode 6 disposed between 1 and 3 as per above Figure).
Regarding claim 8, TETSUYA teaches the semiconductor device of claim 1, further comprising: a source electrode (7) disposed on one side on the threshold voltage control layer; and a drain electrode (8) disposed on the other side on the threshold voltage control layer (as in FIG. 1).

Claims 2-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over TETSUYA, in view of LEE and in further view of Koldiaev et al. (US 2014/0106523 A1), herein after Koldiaev.
Regarding claim 2, TETSUYA or LEE does not explicitly teach the semiconductor device of claim 1, wherein the threshold voltage control layer includes a ferroelectric.
However, Koldiaev teaches a threshold voltage control layer includes a ferroelectric (Paragraph [0003], [0027], [0071], [0119]-[0124], [0132], stack 705 is formed as the gate stack as illustrated in FIG. 27a) and charge trapping layer.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TETSUYA and LEE ’s modified semiconductor device with other teaching from Koldiaev so that the absence of the doping in VSTB results in absence of Vth variability related to the random dopant fluctuation which is the main component of Vth variability in the standard CMOS technology based on the highly doped substrate. Low Vth variability brings VSTB-FET to be suitable for all the high performance ULSI, microprocessors, SRAM, DRAM, Flash, many analog, RF, CMOS IS (Image Sensors), and System-On-Chip (SoC) applications.
Regarding claim 3, TETSUYA 
Regarding claim 4, TETSUYA teaches the semiconductor device of claim 3, wherein the gate electrode (6) is disposed and vertically overlapped with the first semiconductor layer (2) and the second semiconductor layer (4) (See FIG. 1).
Regarding claim 5, TETSUYA teaches the semiconductor device of claim 4, wherein a width of the gate electrode corresponds to a width of a region where the first semiconductor layer and the second semiconductor layer overlap each other (The width as below).

    PNG
    media_image1.png
    288
    557
    media_image1.png
    Greyscale

Regarding claim 9, TETSUYA teaches the semiconductor device of claim 2, further comprising: a gate electrode disposed on the board, wherein the gate electrode is disposed on the insulation layer (gate electrode 6 is partially disposed on 3 per FIG 1).
Regarding claim 10, TETSUYA teaches the semiconductor device of claim 9, wherein a trap layer (If gate insulating layer is replaced with gate stack having ferroelectric layer and trap layer as per Koldiaev) is formed between the gate electrode and the first semiconductor layer (FIG. 1).

Koldiaev teaches a threshold voltage control layer includes a ferroelectric (Paragraph [0003], [0027], [0071], [0119]-[0124], [0132], stack 705 is formed as the gate stack as illustrated in FIG. 27a) and charge trapping layer.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TETSUYA and LEE ’s modified semiconductor device with other teaching from Koldiaev so that the absence of the doping in VSTB results in absence of Vth variability related to the random dopant fluctuation which is the main component of Vth variability in the standard CMOS technology based on the highly doped substrate. Low Vth variability brings VSTB-FET to be suitable for all the high performance ULSI, microprocessors, SRAM, DRAM, Flash, many analog, RF, CMOS IS (Image Sensors), and System-On-Chip (SoC) applications
Regarding claim 11, TETSUYA teaches the semiconductor device of claim 10, wherein the trap layer (If gate insulating layer is replaced with gate stack having ferroelectric layer and trap layer as per Koldiaev) is disposed and partially or entirely overlapped with the first semiconductor layer (FIG1).

However, Koldiaev teaches a threshold voltage control layer includes a ferroelectric (Paragraph [0003], [0027], [0071], [0119]-[0124], [0132], stack 705 is formed as the gate stack as illustrated in FIG. 27a) and charge trapping layer.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TETSUYA and LEE ’s modified semiconductor device with other teaching from Koldiaev so that the absence of the doping in VSTB results in absence of Vth variability related to the random dopant fluctuation which is the main component of Vth variability in the standard CMOS technology based on the highly doped substrate. Low Vth variability brings VSTB-FET to be suitable for all the high performance ULSI, microprocessors, SRAM, DRAM, Flash, many analog, RF, CMOS IS (Image Sensors), and System-On-Chip (SoC) applications
Regarding claim 12, TETSUYA teaches the semiconductor device of claim 10, wherein the trap layer (If gate insulating layer is replaced with gate stack having ferroelectric layer and trap layer as per Koldiaev) includes one polarity or two polarities (Charge trap layer can hold both ion).
However, Koldiaev teaches a threshold voltage control layer includes a ferroelectric (Paragraph [0003], [0027], [0071], [0119]-[0124], [0132], stack 705 is formed as the gate stack as illustrated in FIG. 27a) and charge trapping layer.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TETSUYA and LEE ’s modified semiconductor device with other teaching from Koldiaev so that the absence of the doping in VSTB results in absence of Vth variability related to the random dopant fluctuation which is the main component of Vth variability in the standard CMOS technology based on the highly doped substrate. Low Vth variability brings VSTB-FET to be suitable for all the high performance ULSI, microprocessors, SRAM, DRAM, Flash, many analog, RF, CMOS IS (Image Sensors), and System-On-Chip (SoC) applications
Regarding claim 13, TETSUYA teaches the semiconductor device of claim 9, wherein a trap layer (If gate insulating layer is replaced with gate stack having Koldiaev) is formed between the gate electrode and the second semiconductor layer (FIG.1).
However, Koldiaev teaches a threshold voltage control layer includes a ferroelectric (Paragraph [0003], [0027], [0071], [0119]-[0124], [0132], stack 705 is formed as the gate stack as illustrated in FIG. 27a) and charge trapping layer.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TETSUYA and LEE ’s modified semiconductor device with other teaching from Koldiaev so that the absence of the doping in VSTB results in absence of Vth variability related to the random dopant fluctuation which is the main component of Vth variability in the standard CMOS technology based on the highly doped substrate. Low Vth variability brings VSTB-FET to be suitable for all the high performance ULSI, microprocessors, SRAM, DRAM, Flash, many analog, RF, CMOS IS (Image Sensors), and System-On-Chip (SoC) applications
Regarding claim 14, TETSUYA teaches the semiconductor device of claim 9, wherein a trap layer (If gate insulating layer is replaced with gate stack having ferroelectric layer and trap layer as per Koldiaev) is formed between the gate electrode and the first semiconductor layer and the second semiconductor layer (FIG.1).

However, Koldiaev teaches a threshold voltage control layer includes a ferroelectric (Paragraph [0003], [0027], [0071], [0119]-[0124], [0132], stack 705 is formed as the gate stack as illustrated in FIG. 27a) and charge trapping layer.
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use TETSUYA and LEE’s modified semiconductor device with other teaching from Koldiaev so that the absence of the doping in VSTB results in absence of Vth variability related to the random dopant fluctuation which is the main component of Vth variability in the standard CMOS technology based on the highly doped substrate. Low Vth variability brings VSTB-FET to be suitable for all the high performance ULSI, microprocessors, SRAM, DRAM, Flash, many analog, RF, CMOS IS (Image Sensors), and System-On-Chip (SoC) applications
Conclusion
 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEIKH MARUF whose telephone number is (571)270-1903.  The examiner can normally be reached on M-F, 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MinSun Harvey can be reached on 5712721835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/SHEIKH MARUF/Primary Examiner, Art Unit 2828